     Dr. Stewart Lucas Murrey
 1   1217 Wilshire Blvd. # 3655
     Santa Monica, CA 90403
 2   Tel.: (310) 994-1711
     Email: 2@lucasmurrey.io
 3
     Plaintiff & Plaintiff in Pro Se
 4
     MICHAEL N. FEUER, City Attorney - SBN 111529
 5   KATHLEEN A. KENEALY, Chief Assistant City Attorney – SBN 212289
     SCOTT MARCUS, Chief, Civil Litigation Branch - SBN 184980
 6   CORY M. BRENTE, Senior Assistant City Attorney – SBN 115453
     NICHOLAS LAUBER, Deputy City Attorney – SBN 288499
 7   200 North Main Street, 6th Floor, City Hall East
     Los Angeles, CA 90012
 8   Phone No.: (213) 978-7025
     Fax No.: (213) 978-8785
 9   Email: Nicholas.Lauber@lacity.org
10   Attorneys for Defendants, CITY OF LOS ANGELES, DESHON ANDREWS,
     CODY HALCHISHAK, BRITTANY ROYER, ROBYN SALAZAR, SCOTTY
11   STEVENS and KERRY YOUNG
12
                           UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
                                                *NOTE CHANGES MADE BY THE COURT*
15 DR. STEWART LUCAS MURREY, an
    individual,                                        Case No: 2:19-cv-02501-FMO(ASx)
16                                                     Hon. Judge Fernando M. Olguin, Ctrm 6D, 6th Fl.
    Plaintiff,                                         Hon. Mag. Judge Alka Sagar, Ctrm 540, 5th Fl.
17
    vs.
18
19 CITY OF LOS ANGELES, a municipality;                PROTECTIVE ORDER
   LOS ANGELES POLICE DEPARTMENT,
20 a governmental entity; Stevens, an
   individual; Andrews, an individual; Kerry
21 Young, an Individual; C. Halshishak, an
   individual; B. Royer, an individual; Salazar,
22 an individual; and DOES 1 through 50,
   inclusive.
23
24   Defendants.
25
          1.    A. PURPOSES AND LIMITATIONS
26
27
          Discovery in this action is likely to involve production of confidential,
28
                                                   1
 1 proprietary, or private information for which special protection from public disclosure
 2 and from use for any purpose other than prosecuting this litigation may be warranted.
 3 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 4 Stipulated Protective Order. The parties acknowledge that this Order does not confer
 5 blanket protections on all disclosures or responses to discovery and that the protection it
 6 affords from public disclosure and use extends only to the limited information or items
 7 that are entitled to confidential treatment under the applicable legal principles. The
 8 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 9 Protective Order does not entitle them to file confidential information under seal; Civil
10 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
11 will be applied when a party seeks permission from the court to file material under seal.
12         On June 13, 2019, the Court issued a scheduling order for discovery and motions.
13 Fact discovery is to be complete by March 13, 2020. Discovery motions are to be filed
14 by March 27, 2020. All other motions are to be filed by April 28, 2020.
15         B. GOOD CAUSE STATEMENT
16            This action involves the City of Los Angeles and Los Angeles Police
17   Department officers. Plaintiff is seeking materials and information that Defendants the
18   City of Los Angeles (“the City”) and Los Angeles Police Department officers
19   (collectively “Defendants”) maintain as confidential, such as personnel files of the
20   police officers involved in this incident, Internal Affairs materials and information, and
21   other administrative materials and information currently in the possession of the City
22   and which Defendants believe need special protection from public disclosure and from
23   use for any purpose other than prosecuting this litigation. Plaintiff is also seeking
24   official information contained in the personnel files of the police officers involved in the
25   subject incident, which the City maintains as strictly confidential and which Defendants
26   believe need special protection from public disclosure and from use for any purpose
27   other than prosecuting this litigation. Specifically Plaintiff is seeking any civilian or
28
                                                   2
 1   internal affairs complaints made within the five years preceding the incident that allege
 2   fraudulent conduct, the making of misrepresentations, and false arrest.
 3            Defendants assert that the confidentiality of the materials and information
 4   sought by Plaintiff is recognized by California and federal law, as evidenced inter alia
 5   by California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
 6   511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
 7   released the materials and information referenced above except under protective order
 8   or pursuant to a court order, if at all. These materials and information are of the type
 9   that has been used to initiate disciplinary action against Los Angeles Police Department
10   officers, and has been used as evidence in disciplinary proceedings, where the officers’
11   conduct was considered to be contrary to LAPD policy.
12            The City contends that absent a protective order delineating the responsibilities
13   of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
14   and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
15   paralegals and expert witnesses involved in this case, as well as the corollary risk of
16   embarrassment, harassment and professional and legal harm on the part of the LAPD
17   officers referenced in the materials and information.
18            The City also contends that the unfettered disclosure of the materials and
19   information, absent a protective order, would allow the media to share this information
20   with potential jurors in the area, impacting the rights of the City herein to receive a fair
21   trial.
22            Accordingly, to expedite the flow of information, to facilitate the prompt
23   resolution of disputes over confidentiality of discovery materials, to adequately protect
24   information the parties are entitled to keep confidential, to ensure that the parties are
25   permitted reasonable necessary uses of such material in preparation for and in the
26   conduct of trial, to address their handling at the end of the litigation, and serve the ends
27   of justice, a protective order for such information is justified in this matter. It is the intent
28   of the parties that information will not be designated as confidential for tactical reasons
                                                   3
 1   and that nothing be so designated without a good faith belief that it has been maintained
 2   in a confidential, non-public manner, and there is good cause why it should not be part
 3   of the public record of this case.
 4
 5        2.    DEFINITIONS
 6        2.1 Action: [this pending federal law suit]. [*Option: consolidated or related
 7        actions.]
 8        2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 9        information or items under this Order.
10        2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
11        generated, stored or maintained) or tangible things that qualify for protection
12        under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
13        Cause Statement.
14        2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
15        support staff).
16        2.5 Designating Party: a Party or Non-Party that designates information or items
17        that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
18        2.6 Disclosure or Discovery Material: all items or information, regardless of the
19        medium or manner in which it is generated, stored, or maintained (including,
20        among other things, testimony, transcripts, and tangible things), that are produced
21        or generated in disclosures or responses to discovery in this matter.
22        2.7 Expert: a person with specialized knowledge or experience in a matter
23        pertinent to the litigation who has been retained by a Party or its counsel to serve
24        as an expert witness or as a consultant in this Action.
25        2.8 House Counsel: attorneys who are employees of a party to this Action. House
26        Counsel does not include Outside Counsel of Record or any other outside counsel.
27        2.9 Non-Party: any natural person, partnership, corporation, association, or other
28        legal entity not named as a Party to this action.
                                                  4
 1         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 2         this Action but are retained to represent or advise a party to this Action and have
 3         appeared in this Action on behalf of that party or are affiliated with a law firm
 4         which has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: any party to this Action, including all of its officers, directors,
 6         employees, consultants, retained experts, and Outside Counsel of Record (and
 7         their support staffs).
 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9         Discovery Material in this Action.
10         2.13 Professional Vendors: persons or entities that provide litigation support
11         services (e.g., photocopying, videotaping, translating, preparing exhibits or
12         demonstrations, and organizing, storing, or retrieving data in any form or medium)
13         and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is designated
15         as “CONFIDENTIAL.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
17         a Producing Party.
18
19         3.    SCOPE
20         The protections conferred by this Stipulation and Order cover not only Protected
21 Material (as defined above), but also (1) any information copied or extracted from
22 Protected     Material; (2) all      copies, excerpts, summaries, or compilations of
23 Protected Material; and (3) any testimony, conversations, or presentations by Parties or
24 their Counsel that might reveal Protected Material. Any use of Protected Material at trial
25 shall be governed by the orders of the trial judge. This Order does not govern the use of
26 Protected Material at trial.
27 4. DURATION
28
                                                    5
 1         [ONE POSSIBLE PARAGRAPH] Once a case proceeds to trial, all of the
 2 information that was designated as confidential or maintained pursuant to this protective
 3 order becomes public and will be presumptively available to all members of the public,
 4 including the press, unless compelling reasons supported by specific factual findings to
 5 proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
 6 City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
 7 “good cause” showing for sealing documents produced in discovery from “compelling
 8 reasons” standard when merits-related documents are part of court record). Accordingly,
 9 the terms of this protective order do not extend beyond the commencement of the trial.
10
11 5. DESIGNATING PROTECTED MATERIAL
12         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
13 Party or Non-Party that designates information or items for protection under this Order
14 must take care to limit any such designation to specific material that qualifies under the
15 appropriate standards. The Designating Party must designate for protection only those
16 parts of material, documents, items, or oral or written communications that qualify so
17 that other portions of the material, documents, items, or communications for which
18 protection is not warranted are not swept unjustifiably within the ambit of this Order.
19
20         Mass, indiscriminate, or routinized designations are prohibited. Designations that
21 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
22 to unnecessarily encumber the case development process or to impose unnecessary
23 expenses and burdens on other parties) may expose the Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25 designated for protection do not qualify for protection, that Designating Party must
26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2 Manner and Timing of Designations. Except as otherwise provided in this
28 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                                                 6
 1 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 2 must be clearly so designated before the material is disclosed or produced.
 3
 4         Designation in conformity with this Order requires:
 5         (a) for information in documentary form (e.g., paper or electronic documents, but
 6         excluding transcripts of     depositions or other pretrial or trial proceedings), that
 7         the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 8         (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
 9         material. If only a portion or portions of the material on a page qualifies for
10         protection, the Producing Party also must clearly identify the protected portion(s)
11         (e.g., by making appropriate markings in the margins).
12
13         A Party or Non-Party that makes original documents available for inspection need
14 not designate them for protection until after the inspecting Party has indicated which
15 documents it would like copied and produced. During the inspection and before the
16 designation, all of the material made available for inspection shall be deemed
17 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18 copied and produced, the Producing Party must determine which documents, or portions
19 thereof, qualify for protection under this Order. Then, before producing the specified
20 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21 that contains Protected Material. If only a portion or portions of the material on a page
22 qualifies for protection, the Producing Party also must clearly identify the protected
23 portion(s) (e.g., by making appropriate markings in the margins).
24         (b) for testimony given in depositions that the Designating Party identify the
25 Disclosure or Discovery Material on the record, before the close of the deposition all
26 protected testimony.
27         (c) for information produced in some form other than documentary and for any
28 other tangible items, that the Producing Party affix in a prominent place on the exterior
                                                 7
 1 of the container or containers in which the information is stored the legend
 2 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 3 the Producing Party, to the extent practicable, shall identify the protected portion(s).
 4
 5 5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 6 designate qualified information or items does not, standing alone, waive the Designating
 7 Party’s right to secure protection under this Order for such material. Upon timely
 8 correction of a designation, the Receiving Party must make reasonable efforts to assure
 9 that the material is treated in accordance with the provisions of this Order.
10
11 6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
13 confidentiality at any time that is consistent with the Court’s Scheduling Order.
14         6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
15 resolution process set forth in the Court's Procedures and Schedules. see
16 http://www.cacd.uscourts.gov/honorable-alka-sagar
17         6.3 The burden of persuasion in any such challenge proceeding shall be on the
18 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
19 to harass or impose unnecessary expenses and burdens on other parties) may expose the
20 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
21 the confidentiality designation, all parties shall continue to afford the material in
22 question the level of protection to which it is entitled under the Producing Party’s
23 designation until the Court rules on the challenge.
24
25 7. ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1 Basic Principles. A Receiving Party may use Protected Material that is
27 disclosed or produced by another Party or by a Non-Party in connection with this Action
28 only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                8
 1 Material may be disclosed only to the categories of persons and under the conditions
 2 described in        this Order. When the Action has been terminated, a Receiving Party
 3 must comply with the provisions of section below (FINAL DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5 location and in a secure manner that ensures that access is limited to the persons
 6 authorized under this Order.
 7         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 8 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 9 may disclose any information or item designated “CONFIDENTIAL” only to:
10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
11 employees of said Outside Counsel of Record to whom it is reasonably necessary to
12 disclose the information for this Action;
13         (b) the officers, directors, and employees (including House Counsel) of the
14 Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
16 reasonably necessary for this Action and who have signed the “Acknowledgment and
17 Agreement to Be Bound” (Exhibit A);
18         (d) the court and its personnel;
19         (e) court reporters and their staff;
20         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
21 whom disclosure is reasonably necessary for this Action and who have signed the
22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g) the author or recipient of a document containing the information or a custodian
24 or other person who otherwise possessed or knew the information;
25         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
26 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
27 that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
28 permitted to keep any confidential information unless they sign the “Acknowledgment
                                                9
 1 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 2 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 3 depositions that reveal Protected Material may be separately bound by the court reporter
 4 and may not be disclosed to anyone except as permitted under this Stipulated Protective
 5 Order; and
 6         (i) any mediator or settlement officer, and their supporting personnel, mutually
 7 agreed upon by any of the parties engaged in settlement discussions.
 8
 9 8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10 OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation that
12 compels disclosure of any information or items designated in this Action as
13 “CONFIDENTIAL,” that Party must:
14         (a) promptly notify in writing the Designating Party. Such notification shall
15 include a copy of the subpoena or court order;
16         (b) promptly notify in writing the party who caused the subpoena or order to issue
17 in the other litigation that some or all of the material covered by the subpoena or order is
18 subject to this Protective Order. Such notification shall include a copy of this Stipulated
19 Protective Order; and
20         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
21 Designating Party whose Protected Material may be affected. If the Designating Party
22 timely seeks a protective order, the Party served with the subpoena or court order shall
23 not produce any information designated in this action as “CONFIDENTIAL” before a
24 determination by the court from which the subpoena or order issued, unless the Party has
25 obtained the Designating Party’s permission. The Designating Party shall bear the
26 burden and expense of seeking protection in that court of its confidential material and
27 nothing in these provisions should be construed as authorizing or encouraging a
28 Receiving Party in this Action to disobey a lawful directive from another court.
                                                10
 1
 2 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 3 IN THIS LITIGATION
 4          (a) The terms of this Order are applicable to information produced by a Non-Party
 5 in this Action and designated as “CONFIDENTIAL.” Such information produced by
 6 Non-Parties in connection with this litigation is protected by the remedies and relief
 7 provided by this Order. Nothing in these provisions should be construed as prohibiting a
 8 Non-Party from seeking additional protections.
 9          (b) In the event that a Party is required, by a valid discovery request, to produce a
10 Non-Party’s confidential information in its possession, and the Party is subject to an
11 agreement with the Non-Party not to produce the Non-Party’s confidential information,
12 then the Party shall:
13          (1) promptly notify in writing the Requesting Party and the Non-Party that some
14 or all of the information requested is subject to a confidentiality agreement with a Non-
15 Party;
16          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
17 in this Action, the relevant discovery request(s), and a reasonably specific description of
18 the information requested; and
19          (3) make the information requested available for inspection by the Non-Party, if
20 requested.
21          (c) If the Non-Party fails to seek a protective order from this court within 14 days
22 of receiving the notice and accompanying information, the Receiving Party may produce
23 the Non-Party’s confidential information responsive to the discovery request. If the Non-
24 Party timely seeks a protective order, the Receiving Party shall not produce any
25 information in its possession or control that is subject to the confidentiality agreement
26 with the Non-Party before a determination by the court. Absent a court order to the
27 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
28 court of its Protected Material.
                                                   11
 1
 2 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4 Protected Material to any person or in any circumstance not authorized under this
 5 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 6 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 7 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 8 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 9 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
10 that is attached hereto as Exhibit A.
11
12 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13 PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15 inadvertently produced material is subject to a claim of privilege or other protection, the
16 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18 may be established in an e-discovery order that provides for production without prior
19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20 parties reach an agreement on the effect of disclosure of a communication or information
21 covered by the attorney-client privilege or work product protection, the parties may
22 incorporate their agreement in the stipulated protective order submitted to the court.
23
24 12. MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order no Party waives any right it otherwise would have to object to
                                               12
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 3 to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 5 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 6 under seal pursuant to a court order authorizing the sealing of the specific Protected
 7 material at issue. If a Party's request to file Protected Material under seal is denied by the
 8 court, then the Receiving Party may file the information in the public record unless
 9 otherwise instructed by the court.
10
11 13. FINAL DISPOSITION
12         After the final disposition of this Action, as defined in paragraph 4, within 60 days
13 of a written request by the Designating Party, each Receiving Party must return all
14 Protected Material to the Producing Party or destroy such material. As used in this
15 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
16 summaries, and any other format reproducing or capturing any of the Protected Material.
17 Whether the Protected Material is returned or destroyed, the Receiving Party must
18 submit a written certification to the Producing Party (and, if not the same person or
19 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
20 where appropriate) all the Protected Material that was returned or destroyed and
21 (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
22 summaries or any other format reproducing or capturing any of the Protected Material.
23 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
24 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
25 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
26 consultant and expert work product, even if such materials contain Protected Material.
27 Any such archival copies that contain or constitute Protected Material remain subject
28 to this Protective Order as set forth in Section 4 (DURATION).
                                                  13
    March 4, 2020


/ s / Sagar
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,                                             [print or type full name], of
 4                           [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on [date] in the
 7 case of                               [insert formal name of the case and the number and
 8 initials assigned to it by the court]. I agree to comply with and to be bound by all the terms
 9 of this Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I
11 solemnly promise that I will not disclose in any manner any information or item that is
12 subject to this Stipulated Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order. I further agree to submit to the jurisdiction
14 of the United States District Court for the Central District of California for the purpose of
15 enforcing the terms of this Stipulated Protective Order, even if such enforcement
16 proceedings occur after termination of this action. I hereby appoint
17   [print or type fullname] of                        [print or type full address and
18 telephone number] as my California agent for service of process in connection with this
19 action or any proceedings related to enforcement of this Stipulated Protective Order.
20 Date:
21 City and State where sworn and signed:
22 Printed name:
23 Signature:
24
25
26
27
28
                                                  15
